DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 3, 5-8, 10 and 12-15 of U.S. Patent No. 16936077 (‘077) in view of Peisa (US 2019/0261421).
Regarding claim 1, ‘077 describes a method performed by a wireless device operating in a wireless communication system, the method comprising: 
transmitting, to the BS, a random access preamble as a first part of the random access procedure for requesting the on-demand system information; 
receiving, from the BS, a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble; 
considering the random access procedure completed based on the random access response, 
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the 
‘474 fails to further explicitly describe:
	receiving, from a base station (BS), minimum system information broadcast periodically; 
triggering a random access procedure for requesting on-demand system information.
Peisa also describes transmission of system information, title, further describing:
receiving, from a base station (BS), minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request for on-demand system information using random access procedure).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE receives minimum system information via broadcast & uses random access procedure to request for on-demand system info as in Peisa.
The motivation for combining the teachings is that this enables on-demand system information be delivered in poor coverage areas (Peisa, para. 14).
Regarding claim 2, ‘474 describes:
receiving, from the BS, the on-demand system information based on the random access response (claim 3 reworded).
Regarding claim 3, ‘474 describes:
receiving, from the BS, a random access channel (RACH) configuration (claim 6 reworded).
Regarding claim 4, ‘474 describes:
wherein the random access preamble is transmitted after receiving the RACH configuration (claim 7 reworded).
Regarding claim 5, ‘474 describes:
wherein the triggered random access procedure is stopped based on the random access response (claim 5, reworded).
Regarding claim 6, ‘474 describes a wireless device configured to operate in a wireless communication system, the wireless device comprising: 
at least one transceiver; 
at least one processor; and 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
transmitting, to the BS, a random access preamble as a first part of the random access procedure for requesting the on-demand system information; 
receiving, from the BS, a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble; 
considering the random access procedure completed based on the random access response, 

‘474 fails to further explicitly describe:
	receiving, from a base station (BS), minimum system information broadcast periodically; 
triggering a random access procedure for requesting on-demand system information.
Peisa also describes transmission of system information, title, further describing:
receiving, from a base station (BS), minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request for on-demand system information using random access procedure).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE receives minimum system information via broadcast & uses random access procedure to request for on-demand system info as in Peisa.
The motivation for combining the teachings is that this enables on-demand system information be delivered in poor coverage areas (Peisa, para. 14).
Regarding claim 7, ‘474 describes:

Regarding claim 8, ‘474 describes:
wherein the operations further comprising: receiving, from the BS, a random access channel (RACH) configuration (claim 13 reworded).
Regarding claim 9, ‘474 describes:
wherein the random access preamble is transmitted after receiving the RACH configuration  (claim 14 reworded).
Regarding claim 10, ‘474 describes:
wherein the triggered random access procedure is stopped based on the random access response (claim 12 reworded).
Regarding claim 11, ‘474 describes a processing apparatus for a wireless device configured to operate in a wireless communication system, the processing apparatus comprising: 
at least one processor; and 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
transmitting a random access preamble as a first part of the random access procedure for requesting the on-demand system information; 

considering the random access procedure completed based on the random access response, wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access procedure for requesting the on-demand system information (claim 15, reworded).
‘474 fails to further explicitly describe:
	receiving minimum system information broadcast periodically; 
triggering a random access procedure for requesting on-demand system information.
Peisa also describes transmission of system information, title, further describing:
receiving minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request for on-demand system information using random access procedure).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE receives minimum system information via broadcast & uses random access procedure to request for on-demand system info as in Peisa.

Regarding claim 12, ‘474 describes a method performed by a base station operating in a wireless communication system, the method comprising:
transmitting, to the wireless device, a random access response in response to the random access preamble access preamble as a second part of the random access procedure, 
wherein the random access procedure is considered completed based on the random access response, and 
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the random access procedure for requesting the on-demand system information (claim 1, since it discloses steps between wireless device & base station).
‘474 fails to further explicitly describe:
broadcasting minimum system information periodically;
receiving, from a wireless device, a random access preamble as a first part of a random access procedure which is triggered by the wireless device for requesting on-demand system information; and
Peisa also describes transmission of system information, title, further describing:
broadcasting minimum system information periodically  (fig. 3 step 100 & para. 61, gNB broadcasted minimum sysinfo to UE periodically as a loopback process)

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE receives minimum system information via broadcast & uses random access procedure to request for on-demand system info as in Peisa.
The motivation for combining the teachings is that this enables on-demand system information be delivered in poor coverage areas (Peisa, para. 14).
Regarding claim 13, ‘474 describes:
transmitting, to the wireless device, the on-demand system information based on the random access response (claim 3).
Regarding claim 14, ‘474 describes:
transmitting, to the wireless device, a random access channel (RACH) configuration (claim 6).
Regarding claim 15, ‘474 describes:
wherein the random access preamble is received after transmitting the RACH configuration (claim 7).
Regarding claim 16, ‘474 describes a base station configured to operate in a wireless communication system, the base station comprising: 
at least one transceiver; at least one processor; and at least one computer memory operably connected to the at least one processor and storing instructions that, 
receiving, from a wireless device, a random access preamble as a first part of a random access procedure which is triggered by the wireless device for requesting on-demand system information; and 
transmitting, to the wireless device, a random access response in response to the random access preamble as a second part of the random access procedure,
wherein the random access procedure is considered completed based on the random access response, and 
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the random access procedure for requesting the on-demand system information.
Regarding claim 17, ‘474 describes:
wherein the operations further comprising: transmitting, to the wireless device, the on-demand system information based on the random access response (claim 10).
Regarding claim 18, ‘474 describes:
wherein the operations further comprising: transmitting, to the wireless device, a random access channel (RACH) configuration (claim 13).
Regarding claim 19, ‘474 describes:
wherein the random access preamble is received after transmitting the RACH configuration (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Peisa (US 2019/0261421) in view of Lin (US 2018/0279377).
Regarding claim 1, Agiwal describes a method performed by a wireless device operating in a wireless communication system, the method comprising: 
receiving, from a base station (BS), minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, in response (triggering), UE request for on-demand system information using random access procedure).
transmitting, to the BS, a random access preamble as a first part of the random access procedure for requesting the on-demand system information (SI) (fig. 3 step 110 & para. 66, UE request for on-demand system information using random access preamble as a first step/part);
receiving, from the BS, a random access response as a second part of the random access procedure, the random access response being responsive to the 
considering the random access procedure completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI).
Peisa fails to further explicitly describe:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access procedure for requesting the on-demand system information.
Lin also describes UE request on-demand system information (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 11A or 11B & para. 52 or 53, UE uses random access procedure for requesting on-demand system information involving MAC layer 1101 to communication with RRC layer).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layre to pass indication to RRC layer as in Lin.

Regarding claim 2, Peisa describes:
receiving, from the BS, the on-demand system information based on the random access response (RAR) (para. 66, UE requests & receives on-demand system information based on RAR).
Regarding claim 3, Peisa describes:
receiving, from the BS, a random access channel (RACH) configuration (para. 11, system information provided by BS is sent on a physical RACH).
Regarding claim 4, Peisa describes:
wherein the random access (RA) preamble is transmitted after receiving the RACH configuration (fig. 8 & para. 61, after UE receives RA information (configuration), it transmits the RA preamble).
Regarding claim 5, Peisa describes:
wherein the triggered random access procedure is stopped based on the random access response (fig. 8 & para. 67, when on-demand sysinfo is received in step 116, current random access procedure of step 106 ends & process returns to the wait for next round of reception of minimum sysinfo in step 100).
Regarding claim 6, Peisa describes a wireless device configured to operate in a wireless communication system, the wireless device (fig. 6) comprising: 
at least one transceiver (fig. 6 transceiver 22); 
at least one processor (fig. 6, processor 18); and 

receiving, from a base station (BS), minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request for on-demand system information using random access procedure).
transmitting, to the BS, a random access preamble as a first part of the random access procedure for requesting the on-demand system information (SI) (fig. 3 step 110 & para. 66, UE request for on-demand system information using random access preamble as a first step/part);
receiving, from the BS, a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble (fig. 3 S830 & para. 67, UE receives response as second step/part to the random access procedure request); 
considering the random access procedure completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI).
Peisa fails to further explicitly describe:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the 
Lin also describes UE request on-demand system information (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 11A or 11B & para. 52 or 53, UE uses random access procedure for requesting on-demand system information involving MAC layer 1101 to communication with RRC layer).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layre to pass indication to RRC layer as in Lin.
The motivation for combining the teachings is that this enables delivery of on-demand OSI only when needed (Lin, para. 4).
Regarding claim 7, Peisa describes:
wherein the operations further comprising: receiving, from the BS, the on-demand system information based on the random access response (para. 66, UE requests & receives on-demand system information based on RAR).
Regarding claim 8, Peisa describes:

Regarding claim 9, Peisa describes:
wherein the random access preamble is transmitted after receiving the RACH configuration (fig. 8 & para. 61, after UE receives RA information (configuration), it transmits the RA preamble).
Regarding claim 10, Peisa describes:
wherein the triggered random access procedure is stopped based on the random access response (fig. 8 & para. 67, when on-demand sysinfo is received in step 116, current random access procedure of step 106 ends & process returns to the wait for next round of reception of minimum sysinfo in step 100).
Regarding claim 11, Peisa describes a processing apparatus for a wireless device configured to operate in a wireless communication system (fig. 8), the processing apparatus comprising: 
at least one processor (fig. 8 processors 36); and 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor (fig. 8, memory 38), perform operations comprising: 
receiving minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)

transmitting a random access preamble as a first part of the random access procedure for requesting the on-demand system information (fig. 3 step 110 & para. 66, UE request for on-demand system information using random access preamble as a first step/part);
receiving a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble (fig. 3 S830 & para. 67, UE receives response as second step/part to the random access procedure request);
considering the random access procedure completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI).
Peisa fails to further explicitly describe:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access procedure for requesting the on-demand system information.
Lin also describes UE request on-demand system information (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the 
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layre to pass indication to RRC layer as in Lin.
The motivation for combining the teachings is that this enables delivery of on-demand OSI only when needed (Lin, para. 4).
Regarding claims 12 and 16, Peisa describes a base station/method performed by a base station operating in a wireless communication system, the method comprising:
[at least one transceiver; at least one processor; and at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations] (fig. 8):
broadcasting minimum system information periodically  (fig. 3 step 100 & para. 61, gNB broadcasted minimum sysinfo to UE periodically as a loopback process)
receiving, from a wireless device, a random access preamble as a first part of a random access procedure which is triggered by the wireless device for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request gNB for on-demand system information using random access procedure).

wherein the random access procedure is considered completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI)
Peisa fails to further explicitly describe:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access procedure for requesting the on-demand system information.
Lin also describes UE request on-demand system information (title), further describing:
 wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 11A or 11B & para. 52 or 53, UE uses random access procedure for requesting on-demand system information involving MAC layer 1101 to communication with RRC layer).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for 
The motivation for combining the teachings is that this enables delivery of on-demand OSI only when needed (Lin, para. 4).
Regarding claims 13 and 17, Peisa describes:
transmitting, to the wireless device, the on-demand system information based on the random access response (para. 11, system information provided by BS is sent on a physical RACH).
Regarding claims 14 and 18, ‘474 describes:
transmitting, to the wireless device, a random access channel (RACH) configuration (fig. 8 & para. 61, after UE receives RA information (configuration), it transmits the RA preamble).
Regarding claims 15 and 19, ‘474 describes:
wherein the random access preamble is received after transmitting the RACH configuration (fig. 8 & para. 67, when on-demand sysinfo is received in step 116, current random access procedure of step 106 ends & process returns to the wait for next round of reception of minimum sysinfo in step 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peisa (US 2020/0245293) describing UE receiving mininum SI & request on-demand SI (fig. 3), Tang (US 2021/0195503) describing end nodes receiving MSI broadcast & then request on-demand SI (fig. 3-4), Loehr (US 2018/0270866) describing feedback of SI per on-demand SI request, Ingale (US 2019/0223094) describing system information acquisition comprising periodic broadcasted & other SIs (title & fig. 4), Cheng (US 2018/0220361) describing UE receives minimum SI of a sell then signals for interested SIBs if needed (fig. 11-12), Chous (US 2018/0103369) describing SI delivery where UE receiving minimum SI & then request for other SIs (title & fig. 3), Agiwal (US 2017/0251500) describing signaling system information comprising periodic broadcasted essential SI & further SI requests (title & fig. 1), Lin (US 2018/0199267) describing on-demand SI delivery comprising UE receiving minimum SI & then sending on-domain SI request (title & fig. 12), Jiang (US 11,259,317) describing base station transmitting minimum SI and then receiving request of other SI (fig. 1), Wu (US 2021/0068159) describing system information transmission method (title), Mallick (US 2018/0270865) describing determining a request for SI (title), Lee (US 2020/0163123) describing method for perform RA procedure where the RRC layer of the UE may submit a SI request message to a MAC layer (para. 66), Li (US 2020/0037231) describing method for transmitting system information (title & fig. 2), and Lin (US 2019/0215760) describing the UE indicates the reception of an ack for the SI request to upper layers of the MAC layer including RRC layer (para. 45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469